--------------------------------------------------------------------------------

Exhibit 10.1
 
 
FORM OF
VOTING AGREEMENT


THIS VOTING AGREEMENT (this “Agreement”) is made and entered into as of December
__, 2007 by and between Intuit Inc., a Delaware corporation (“Parent”), and the
undersigned stockholder (the “Stockholder”) of Electronic Clearing House, Inc.,
a Nevada corporation (the “Company”).


RECITALS:


A.           Parent, the Company and Merger Sub have entered into an Agreement
and Plan of Merger dated as of December 19, 2007 (the “Merger Agreement”), which
provides for the merger (the “Merger”) of Merger Sub with and into the Company,
pursuant to which all outstanding capital stock of the Company will be converted
into the right to receive a cash payment, as set forth in the Merger Agreement.


B.           The Stockholder is the beneficial owner (as defined in Rule 13d-3
under the Securities Exchange Act of 1934, as amended (the “Exchange Act”)) of
such number of shares of the outstanding capital stock of the Company, and such
number of shares of capital stock of the Company issuable upon the exercise of
outstanding options and warrants, as is indicated on the signature page of this
Agreement.


C.           In consideration of the execution of the Merger Agreement by
Parent, the Stockholder (in his or her capacity as such) has agreed to vote the
Shares (as defined below) so as to facilitate consummation of the Merger.


NOW, THEREFORE, intending to be legally bound hereby, the parties hereto hereby
agree as follows:


1.      Certain Definitions.  Capitalized terms used but not defined herein
shall have the respective meanings ascribed thereto in the Merger
Agreement.  For all purposes of and under this Agreement, the following terms
shall have the following respective meanings:


(a)           “Expiration Date” shall mean the earlier to occur of (i) such date
and time as the Merger Agreement shall have been validly terminated pursuant to
its terms, or (ii) such date and time as the Merger shall become effective in
accordance with the terms and conditions set forth in the Merger Agreement.


(b)           “person” shall mean any individual, corporation (including any
not-profit corporation), general partnership, limited partnership, limited
liability partnership, joint venture, estate, limited liability company, trust,
company (including any limited liability company or joint stock company),
association, organization, entity, or governmental authority.


--------------------------------------------------------------------------------



(c)           “Shares” shall mean: (i) all securities of the Company (including
all shares of capital stock of the Company and all options, warrants and other
rights to acquire shares of capital stock of the Company) owned by the
Stockholder as of the date of this Agreement, and (ii) all additional securities
of the Company (including all additional shares of capital stock of the Company
and all additional options, warrants and other rights to acquire shares of
capital stock of the Company) of which the Stockholder acquires beneficial
ownership during the period commencing with the execution and delivery of this
Agreement until the Expiration Date.


(d)           Transfer.  A person shall be deemed to have effected a “Transfer”
of a security if such person directly or indirectly (i) sells, pledges,
encumbers, grants an option with respect to, establishes an open “put equivalent
position” within the meaning of Rule 16a-h under the Exchange Act, transfers or
otherwise disposes of such security or any interest therein (including the
economic consequences of ownership), or (ii) enters into an agreement or
commitment providing for the sale of, pledge of, encumbrance of, grant of an
option with respect to, establishment of a “put equivalent position” with
respect to, transfer of or other disposition of such security or any interest
therein (including the economic consequences of ownership).


2.      Transfer of Shares.


(a)           Transfer of Shares.  The Stockholder hereby agrees that, at all
times during the period commencing with the execution and delivery of this
Agreement until the Expiration Date, the Stockholder shall not cause or permit
any Transfer of any of the Shares to be effected or make any offer regarding any
Transfer of any of the Shares; provided, however, that the Stockholder may
Transfer Shares to a family member or trust for estate planning purposes,
provided that, as a condition to any such Transfer to a family member or trust,
the transferee has agreed with Parent in writing to be bound by the terms of
this Agreement (including granting a Proxy as contemplated hereby) and to hold
such Shares subject to all the terms and provisions of this Agreement.


(b)           Transfer of Voting Rights.  The Stockholder hereby agrees that, at
all times commencing with the execution and delivery of this Agreement until the
Expiration Date, the Stockholder shall not deposit, or permit the deposit of,
any Shares in a voting trust, grant any proxy in respect of the Shares, or enter
into any voting agreement or similar arrangement, commitment or understanding in
a manner inconsistent with the terms of Section 3 hereof or otherwise in
contravention of the obligations of the Stockholder under this Agreement, with
respect to any of the Shares.


3.      Agreement to Vote Shares.  Until the Expiration Date, at every meeting
of stockholders of the Company called with respect to any of the following, and
at every adjournment or postponement thereof, and on every action or approval by
written consent of stockholders of the Company with respect to any of the
following, the Stockholder shall vote, to the extent not voted by the person(s)
appointed under the Proxy (as defined in Section 4 hereof), the Shares:


(a)           in favor of approval of the Merger;


(b)           against approval of any proposal made in opposition to, or in
competition with, consummation of the Merger and the transactions contemplated
by the Merger Agreement, and against any action or agreement that would result
in a breach of any representation, warranty, covenant, agreement or other
obligation of the Company in the Merger Agreement; and

-2-

--------------------------------------------------------------------------------



(c)           against any Acquisition Proposal or (other than those actions that
relate to the Merger and the transactions contemplated by the Merger Agreement)
any other:  (A) merger, consolidation, business combination, sale of assets,
reorganization or recapitalization of the Company or any subsidiary of the
Company with any party, (B) sale, lease or transfer of any significant part of
the assets of the Company or any subsidiary of the Company, (C) reorganization,
recapitalization, dissolution, liquidation or winding up of the Company or any
subsidiary of the Company, (D) material change in the capitalization of the
Company or any subsidiary of the Company, or the corporate structure of the
Company or any subsidiary of the Company, or (E) action that is intended, or
could reasonably be expected to, impede, interfere with, delay, postpone,
discourage or adversely affect the Merger or any of the other transactions
contemplated by the Merger Agreement.


4.      Irrevocable Proxy.  Concurrently with the execution of this Agreement,
the Stockholder agrees to deliver to Parent a proxy in the form attached hereto
as Exhibit A (the “Proxy”), which shall be irrevocable to the fullest extent
permissible by applicable law, with respect to the Shares.


5.      No Solicitation.  The Stockholder hereby represents and warrants that he
or she has read Section 5.4 of the Merger Agreement and agrees to be bound by
the provisions of such section.


6.      Representations and Warranties of the Stockholder.  The Stockholder
hereby represents and warrants to Parent that, as of the date hereof and at all
times until the Expiration Date, (i) the Stockholder is (and will be) the
beneficial owner of the shares of capital stock of the Company, and the options,
warrants and other rights to purchase shares of capital stock of the Company,
set forth on signature page of this Agreement, with full power to vote or direct
the voting of the Shares for and on behalf of all beneficial owners of the
Shares; (ii) the Shares are (and will be) free and clear of any liens, pledges,
security interests, claims, options, rights of first refusal, co-sale rights,
charges or other encumbrances of any kind or nature (each an “Encumbrance”);
(iii) the Stockholder does not as of the date of this Agreement beneficially own
any securities of the Company other than the shares of capital stock of the
Company, and options, warrants and other rights to purchase shares of capital
stock of the Company, set forth on the signature page of this Agreement;
(iv) the Stockholder has (and will have) full power and authority to make, enter
into and carry out the terms of this Agreement and the Proxy; (v) the
Stockholder agrees that it will not bring, commence, institute, maintain,
prosecute, participate in or voluntarily aid any action, claim, suit or cause of
action, in law or in equity, in any court or before any governmental entity,
which (a) challenges the validity of or seeks to enjoin the operation of any
provision of this Agreement or (b) alleges that the execution and delivery of
this Agreement by the Stockholder, either alone or together with the other
Company voting agreements and proxies to be delivered in connection with the
execution of the Merger Agreement, or the approval of the Merger Agreement by
the board of directors of the Company, breaches any fiduciary duty of the board
of directors of the Company or any member thereof; (vi) the execution, delivery
and performance of this Agreement by the Stockholder and the proxy contained
herein does not violate or breach, and will not give rise to any violation or
breach of, the Stockholder’s certificate of formation or limited liability
company agreement or other organizational documents (if the Stockholder is not
an individual), or any law, contract, instrument, arrangement or agreement by
which such Stockholder is bound; (vii) this Agreement has been duly executed by
the Stockholder and constitutes the valid and legally binding obligation of the
Stockholder, enforceable against the Stockholder in accordance with its terms,
except to the extent that the enforceability thereof may be limited by
bankruptcy, insolvency, moratorium or other similar laws relating to creditors’
rights and general principles of equity and the availability of equitable
remedies may be limited by equitable principles of general applicability; and
(viii) the execution, delivery and performance of this Agreement and the proxy
contained herein do not, and performance of this Agreement will not, require any
consent, approval, authorization or permit of, or filing with or notification
to, any governmental or regulatory authority (other than any necessary filing
under the Exchange Act), domestic or foreign.

-3-

--------------------------------------------------------------------------------



7.      Consent and Waiver.  The Stockholder (not in his or her capacity as a
director or officer of the Company) hereby gives any consents or waivers that
are reasonably required for the consummation of the Merger under the terms of
any agreements to which the Stockholder is a party, or pursuant to any rights
Stockholder may have.  The Stockholder further consents and authorizes Parent
and Company to publish and disclose in the Proxy Statement (including all
documents filed with the SEC in connection therewith) its identity and ownership
of the Shares and the nature of its commitments, arrangements and understandings
under this Agreement.


8.      Legending of Shares.  If so requested by Parent, the Stockholder hereby
agrees that the Shares shall bear a legend stating that they are subject to this
Agreement and to an irrevocable proxy.


9.      Termination.  This Agreement shall terminate and be of no further force
or effect as of the Expiration Date.


10.    Appraisal Rights.  The Stockholder irrevocably waives and agrees not to
exercise any rights (including, without limitation, under Sections 92A.300
through 92A.500 of the Nevada Revised Statutes) to demand appraisal of any of
the Shares which may arise with respect to the Merger.


11.    Miscellaneous.


(a)           Waiver.  No waiver by any party hereto of any condition or any
breach of any term or provision set forth in this Agreement shall not be
effective unless in writing and signed by each party hereto.  The waiver of a
condition or any breach of any term or provision of this Agreement shall not
operate as or be construed to be a waiver of any other previous or subsequent
breach of any term or provision of this Agreement.  Any such waiver shall not be
applicable or have any effect except in the specific instance in which it is
given.


(b)           Severability.  In the event that any term, provision, covenant or
restriction set forth in this Agreement, or the application of any such term,
provision, covenant or restriction to any person, entity or set of
circumstances, shall be determined by a court of competent jurisdiction to be
invalid, unlawful, void or unenforceable to any extent, the remainder of the
terms, provisions, covenants and restrictions set forth in this Agreement, and
the application of such terms, provisions, covenants and restrictions to
persons, entities or circumstances other than those as to which it is determined
to be invalid, unlawful, void or unenforceable, shall remain in full force and
effect, shall not be impaired, invalidated or otherwise affected and shall
continue to be valid and enforceable to the fullest extent permitted by
applicable law.

-4-

--------------------------------------------------------------------------------



(c)           Binding Effect; Assignment.  This Agreement and all of the terms
and provisions hereof shall be binding upon, and inure to the benefit of, the
parties hereto and their respective successors and permitted assigns, but,
except as otherwise specifically provided herein, neither this Agreement nor any
of the rights, interests or obligations of the Stockholder may be assigned to
any other person without the prior written consent of Parent.


(d)           Amendments.  This Agreement may not be modified, amended, altered
or supplemented, except upon the execution and delivery of a written agreement
executed by each of the parties hereto.


(e)           Specific Performance; Injunctive Relief.  Each of the parties
hereto hereby acknowledge that (i) the representations, warranties, covenants
and restrictions set forth in this Agreement are necessary, fundamental and
required for the protection of Parent and to preserve for Parent the benefits of
the Merger; (ii) such covenants relate to matters which are of a special,
unique, and extraordinary character that gives each such representation,
warranty, covenant and restriction a special, unique, and extraordinary value;
and (iii) a breach of any such representation, warranty, covenant or
restriction, or any other term or provision of this Agreement, will result in
irreparable harm and damages to Parent which cannot be adequately compensated by
a monetary award.  Accordingly, Parent and the Stockholder hereby expressly
agree that in addition to all other remedies available at law or in equity,
Parent shall be entitled to the immediate remedy of specific performance, a
temporary and/or permanent restraining order, preliminary injunction, or such
other form of injunctive or equitable relief as may be used by any court of
competent jurisdiction to restrain or enjoin any of the parties hereto from
breaching any representations, warranties, covenants or restrictions set forth
in this Agreement, or to specifically enforce the terms and provisions hereof.


(f)           Governing Law.  This Agreement shall be governed by and construed,
interpreted and enforced in accordance with the laws of the State of New York
without giving effect to any choice or conflict of law provision, rule or
principle (whether of the State of New York or any other jurisdiction) that
would cause the application of the laws of any jurisdiction other than the State
of New York.


(g)           Entire Agreement.  This Agreement and the Proxy and the other
agreements referred to in this Agreement set forth the entire agreement and
understanding of Parent and the Stockholder with respect to the subject matter
hereof and thereof, and supersede all prior discussions, agreements and
understandings between Parent and the Stockholder, both oral and written, with
respect to the subject matter hereof and thereof.


(h)           Notices.  All notices and other communications pursuant to this
Agreement shall be in writing and deemed to be sufficient if contained in a
written instrument and shall be deemed given if delivered personally,
telecopied, sent by nationally-recognized overnight courier or mailed by
registered or certified mail (return receipt requested), postage prepaid, to the
respective parties at the following address (or at such other address for a
party as shall be specified by like notice):

-5-

--------------------------------------------------------------------------------



 
If to Parent:
Intuit Inc.

2632 Marine Way
Mountain View, CA 94043
Attention: General Counsel
Telephone No.:  (650) 944-6622
Telecopy No.:  (650) 944-6000


 
with a copy to:
O’Melveny & Myers LLP

Embarcadero Center West
275 Battery Street, Suite 2600
San Francisco, California 94111
Attention:    Michael S. Dorf, Esq.
Telephone No.:  (415) 984-8700
Telecopy No.:  (415) 984-8701


If to the Stockholder:   To the address for notice set forth on the signature
page hereof.


(i)           Further Assurances.  The Stockholder (in his or her capacity as
such) shall execute and deliver any additional certificate, instruments and
other documents, and take any additional actions, as Parent may deem necessary
or desirable, in the reasonable opinion of Parent, to carry out and effectuate
the purpose and intent of this Agreement.


(j)           Headings.  The section headings set forth in this Agreement are
for convenience of reference only and shall not affect the construction or
interpretation of this Agreement in any manner.


(k)           Counterparts.  This Agreement may be executed in several
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.


(l)           Rules of Construction.  The parties hereto agree that they have
been represented by counsel during the negotiation and execution of this
Agreement and, therefore, waive the application of any law, regulation, holding
or rule of construction providing that ambiguities in an agreement or other
document will be construed against the party drafting such agreement or
document.


(m)           Expenses.  All costs and expenses incurred in connection with this
Agreement shall be paid by the party incurring such cost or expense.


(n)           Waiver of Jury Trial.  Each of Parent, Company and Stockholder
hereby irrevocably waives all right to trial by jury in any action, proceeding
or counterclaim (whether based on contract, tort or otherwise) arising out of or
relating to this agreement.

-6-

--------------------------------------------------------------------------------



IN WITNESS WHEREOF, the undersigned have caused this Agreement to be duly
executed as of the date first written above.





 
INTUIT INC.
             
By:
     
Signature of Authorized Signatory
       
Name:
         
Title:
 

 
*****VOTING AGREEMENT*****


--------------------------------------------------------------------------------





 
STOCKHOLDER:
             
By:
     
Signature
       
Name:
         
Title:
                       
Print Address 
           
Telephone 
           
Facsimile No. 
       
Shares beneficially owned:




 
__________ shares of Company capital stock
     
__________ shares of Company capital stock issuable upon the exercise of
outstanding options, warrants or other rights

 
*****VOTING AGREEMENT*****


--------------------------------------------------------------------------------



EXHIBIT A


IRREVOCABLE PROXY


The undersigned stockholder of Electronic Clearing House, Inc., a Nevada
corporation (the “Company”), hereby irrevocably (to the fullest extent permitted
by law) appoints the directors of the Board of Directors of Intuit Inc., a
Delaware corporation (“Parent”), and each of them, as the sole and exclusive
attorneys-in-fact and proxies of the undersigned, with full power of
substitution and resubstitution, to vote and exercise all voting and related
rights (to the full extent that the undersigned is entitled to do so) with
respect to all of the shares of capital stock of the Company that now are or
hereafter may be beneficially owned by the undersigned, and any and all other
shares or securities of the Company issued or issuable in respect thereof on or
after the date hereof (collectively, the “Shares”) in accordance with the terms
of this irrevocable proxy (the “Proxy”). The Shares beneficially owned by the
undersigned stockholder of the Company as of the date of this Proxy are listed
on the final page of this Proxy. Upon the execution of this Proxy by the
undersigned, any and all prior proxies given by the undersigned with respect to
any Shares are hereby revoked and the undersigned hereby agrees not to grant any
subsequent proxies with respect to the Shares until after the Expiration Date
(as defined below).


This Proxy is irrevocable (to the fullest extent permitted by law), is coupled
with an interest and is granted pursuant to that certain Voting Agreement of
even date herewith by and between Parent and the undersigned stockholder (the
“Voting Agreement”), and is granted in consideration of Parent entering into
that certain Agreement and Plan of Merger dated as of December 19, 2007 (the
“Merger Agreement”), by and among Parent, Elan Acquisition Corporation, a Nevada
corporation and a wholly-owned subsidiary of Parent (“Merger Sub”), and the
Company, which provides for the merger of Merger Sub with and into the Company
in accordance with its terms (the “Merger”).  As used herein, the term
“Expiration Date” shall mean the earlier to occur of (i) such date and time as
the Merger Agreement shall have been validly terminated pursuant to its terms,
or (ii) such date and time as the Merger shall become effective in accordance
with the terms and conditions set forth in the Merger Agreement.


The attorneys and proxies named above, and each of them, are hereby authorized
and empowered by the undersigned, at any time prior to the Expiration Date, to
act as the undersigned’s attorney and proxy to vote the Shares, and to exercise
all voting, consent and similar rights of the undersigned with respect to the
Shares (including, without limitation, the power to execute and deliver written
consents) at every annual, special, adjourned or postponed meeting of
stockholders of the Company and in every written consent in lieu of such
meeting:


(i)           in favor of approval of the Merger;


(ii)           against approval of any proposal made in opposition to, or in
competition with, consummation of the Merger and the transactions contemplated
by the Merger Agreement, and against any action or agreement that would result
in a breach of any representation, warranty, covenant, agreement or other
obligation of the Company in the Merger Agreement; and


--------------------------------------------------------------------------------



(iii)           against any Acquisition Proposal or (other than those actions
that relate to the Merger and the transactions contemplated by the Merger
Agreement) any other:  (A) merger, consolidation, business combination, sale of
assets, reorganization or recapitalization of the Company or any subsidiary of
the Company with any party, (B) sale, lease or transfer of any significant part
of the assets of the Company or any subsidiary of the Company, (C)
reorganization, recapitalization, dissolution, liquidation or winding up of the
Company or any subsidiary of the Company, (D) material change in the
capitalization of the Company or any subsidiary of the Company, or the corporate
structure of the Company or any subsidiary of the Company, or (E) action that is
intended, or could reasonably be expected to, impede, interfere with, delay,
postpone, discourage or adversely affect the Merger or any of the other
transactions contemplated by the Merger Agreement.


The attorneys-in-fact and proxies named above may not exercise this Proxy on any
other matter except as provided above.


Any obligation of the undersigned hereunder shall be binding upon the successors
and assigns of the undersigned.


--------------------------------------------------------------------------------



This Proxy is irrevocable (to the fullest extent permitted by law).  This Proxy
shall terminate, and be of no further force and effect, automatically upon the
Expiration Date.






Dated:  December ____, 2007



 
Signature of Stockholder:
         
Print Name of Stockholder:
   
 
   
Shares beneficially owned:
       
________ shares of Company capital stock
       
________ shares of the Company capital stock issuable upon the exercise of
outstanding options, warrants or other rights

 
 

--------------------------------------------------------------------------------